           Case 1:69-cr-01895-APM Document 13 Filed 11/13/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
            v.                            )                  Crim. No. 1:69-cr-01895 (APM)
                                          )
JOSEPH E. MARSHALL, JR.,                  )
                                          )
      Defendant.                          )
_________________________________________ )

                                             ORDER

       Defendant Joseph E. Marshall, Jr.’s Motion for Compassionate Release Under Coronavirus

Support Congressional Review Emergency Amendment Act of 2020, ECF No. 3, is hereby

granted. For the reasons stated during the hearings held on November 9, 2020, and November 12,

2020, the court finds—due to Defendant’s age, health conditions, and the risk posed by COVID-

19 as a result of his age and health conditions—that Defendant has demonstrated “extraordinary

and compelling reasons” that warrant a reduction in sentence pursuant to D.C. Code

§ 24.403.04(a)(3), and that the factors pursuant 18 U.S.C. § 3142(g) and 18 U.S.C. § 3553(a)

likewise favor release, see D.C. Code § 24.403.04(a) (requiring consideration of the factors

relevant to those federal statutes). The court orders as follows:

       •    Defendant’s previously imposed sentence of 35 years to life is reduced to time served.

       •    This Order is stayed for up to 14 days, to permit verification of Defendant’s residence

            and/or establishment of a release plan, to make appropriate travel arrangements, and to

            ensure Defendant’s safe release (including any quarantine period, as necessary).

            Defendant shall be released as soon as a residence is verified, a release plan is
    Case 1:69-cr-01895-APM Document 13 Filed 11/13/20 Page 2 of 4




     established, appropriate travel arrangements are made, and it is safe for Defendant to

     travel. There shall be no delay in ensuring travel arrangements are made.

•    If more than 14 days are needed to make appropriate travel arrangements and ensure

     Defendant’s safe release, the parties shall immediately notify the court and show cause

     why the stay should be extended.

•    Within 72 hours of release from custody, Defendant shall contact the U.S. Probation

     Office for the District of Columbia.

•    Under 18 U.S.C. § 3582(c)(1)(A), Defendant is ordered to serve a “special term” of

     supervised release of 10 years. Defendant shall abide by all of the general conditions

     of release, as directed by the U.S. Probation Office, including the collection of DNA.

     Defendant also shall cooperate with the U.S. Probation Office in registering as a sex

     offender, as required, under any applicable federal, state, or local laws.

•    In addition, as a condition of his “special term,” Defendant shall be monitored by a

     form of location monitoring technology at the discretion of the Probation Office for a

     period of six (6) months, and he must follow the rules and regulations of the location

     monitoring program. The costs and fees of the program are waived.             Location

     monitoring technology at the discretion of the probation officer—including Radio

     Frequency (RF) Monitoring, GPS Monitoring (including hybrid GPS), or Voice

     Recognition—shall be used to monitor the following restriction on Defendant’s

     movement in the community: Defendant is restricted to his residence at all times except

     for medical necessities and court appearances or other activities specifically approved

     by the court.




                                            2
    Case 1:69-cr-01895-APM Document 13 Filed 11/13/20 Page 3 of 4




•    In addition, the following special conditions shall apply due to Defendant’s

     commission of a sex offense:

        o Sex Offense Assessment – Defendant shall participate in a sex offense-specific

            assessment. The costs of the assessment are waived.

        o Sex Offense Treatment – Defendant shall participate in a sex offense-specific

            treatment program and follow the rules and regulations of that program. The

            probation officer will supervise Defendant’s participation in the program. The

            costs of the program are waived.

        o Sex Offense Testing [Polygraph] – Defendant shall submit to periodic

            polygraph testing at the discretion of the probation officer to ensure that he is

            in compliance with the requirements of his supervision and treatment program.

        o Sex Offense Visual Testing – Defendant shall participate in visual response

            testing as part of the required participation in a sex offense-specific assessment

            and/or treatment.

        o Sexually Explicit Materials [Viewing – Treatment Related] – Defendant shall

            not view or possess any “visual depiction” (as defined in 18 U.S.C. § 2256)—

            including any photograph, film, video, picture, or computer or computer-

            generated image or picture, whether made or produced by electronic,

            mechanical, or other means—of “sexually explicit conduct” (as defined in 18

            U.S.C. § 2256), that would compromise his sex offense-specific treatment.

        o Contact Restriction [Sex Offender] – Defendant shall not have direct contact

            with any child he knows or reasonably should know to be under the age of 18,

            without the permission of the probation officer. If Defendant has any direct



                                          3
        Case 1:69-cr-01895-APM Document 13 Filed 11/13/20 Page 4 of 4




                contact with any child he knows or reasonably should know to be under the age

                of 18, without the permission of the probation officer, he must report this

                contact to the probation officer within 24 hours. Direct contact includes written

                communication, in-person communication, and physical contact.             Direct

                contact does not include incidental contact during ordinary daily activities in

                public places. The court will reconsider the need for this condition upon

                Defendant’s release.

            o The U.S. Probation Office for the District of Columbia shall notify the court

                within 14 days of Defendant’s release so as to schedule a re-entry hearing.




                                                         Amit P. Mehta
Date: November 13, 2020                           United States District Court Judge




                                              4
